                        IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH

WILSON ELECTRONICS, LLC, a
Delaware limited liability company,
                                                     MEMORANDUM DECISION AND
                       Plaintiff,                    ORDER
v.

CELLPHONE-MATE, INC. DBA
SURECALL, a California corporation; and             Case No. 4:18-cv-78-DB
JONATHAN BACON, an individual and
resident of the state of Utah; and DOES 1-5,        District Judge Dee Benson
                       Defendants.



       Before the court is Defendants’ Motion to Dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6). (Dkt. No. 33.) The Motion has been fully briefed by the parties, and the

court has considered the facts and arguments set forth in those filings. Pursuant to civil rule 7-

1(f) of the United States District Court for the District of Utah Rules of Practice, the Court elects

to determine the motion on the basis of the written memoranda and finds that oral argument

would not be helpful or necessary. DUCivR 7-1(f).

                                          BACKGROUND

       The court, as it must, accepts all well-pleaded factual allegations in the Complaint as true

for purposes of Defendant’s motion. Ashcroft v. Iqbal, 556 U.S. 622, 678 (2009).

       Plaintiff Wilson Electronics, LLC (“Wilson”) develops, manufactures, markets, and sells

cellular signal booster technology. (First Amended Complaint, Dkt. No. 27, ¶¶ 16–17.)

Defendant CellPhone-Mate, Inc. d/b/a SureCall (“SureCall”) similarly creates and sells cellular

signal boosters. (Id. ¶ 27.) Over the course of its business, SureCall has hired at least nineteen

former Wilson employees. (Id. ¶¶ 41–42.) One of these former employees is Defendant Jonathan
Bacon (“Bacon”), who Wilson as its Director of Marketing. (Id. ¶ 51.) Bacon assisted in

developing profiles of various categories of Wilson’s target consumers, known as “Personas.”

(Id. ¶ 55.) On or about February 29, 2016, Bacon’s employment with Wilson ended, and Wilson

began working for SureCall’s marketing department. (Id. ¶ 60.) To assist in developing

SureCall’s marketing strategy, Bacon worked with the marketing firm Method Communications.

(Id. ¶ 62.) On May 17, 2016, Bacon sent an email to Method Communications with a revised

version of the Personas he had helped create for Wilson. (Id. ¶¶ 63–64.)

       Plaintiff filed its original Complaint (Dkt. No. 2) on November 9, 2018, alleging eleven

causes of action against Defendants. Defendants filed a motion to dismiss for failure to state a

claim (Dkt. No. 19) on January 10, 2019. The court granted this motion without prejudice with

respect to Plaintiff’s first six causes of action, and denied the motion with respect to Plaintiff’s

last five causes of action. (Dkt. No. 23.)

       Plaintiff then filed its First Amended Complaint1 on August 9, 2019, alleging three causes

of action. (Dkt. No. 27.) In its first cause of action, Plaintiff alleges trade secret misappropriation

against both Defendants. (Id. ¶¶ 82–94.) In its second cause of action, Plaintiff alleges breach of

contract against Defendant Bacon for disclosing Wilson’s marketing Personas in violation of

Wilson’s Employee Handbook. (Id. ¶¶ 95–104.) In its third cause of action, Plaintiff alleges that

both defendants engaged in acts of unfair competition by (a) engaging in unlawful predatory

hiring; and (b) engaging in malicious cyber activity by accessing or inducing former Wilson

employees to access Wilson’s computers without authorization. (Id. ¶¶ 105–08.) Defendant has



1
  Plaintiff also filed a Second Amended Complaint (Dkt. No. 47) after Defendant filed its Motion
to Dismiss. The Second Amended Complaint’s only change from the First Amended Complaint
was the deletion of one sentence in Paragraph 71. For purposes of this Memorandum Decision
and Order, Plaintiff’s causes of action in its First Amended Complaint are considered identical to
the causes of action in its Second Amended Complaint.
filed a motion to dismiss all three claims with prejudice pursuant to Federal Rule of Civil

Procedure 12(b)(6). (Dkt. No. 33.)

                                            DISCUSSION

        “The court’s function on a Rule 12(b)(6) motion is not to weigh potential evidence that

the parties might present at trial, but to assess whether the plaintiff’s complaint alone is legally

sufficient to state a claim for which relief may be granted.” Dubbs v. Head Start, Inc., 336 F.3d

1194, 1201 (10th Cir. 2003) (citations and quotation marks omitted). Under Rule 12(b)(6), the

court must accept all well-pleaded allegations in the Amended Complaint as true and view those

allegations in the light most favorable to the nonmoving party. Stidham v. Peace Officer

Standards Training, 265 F.3d 1144, 1149 (10th Cir. 2001) (quoting Sutton v. Utah Sch. for the

Deaf & Blind, 173 F.3d 1226, 1236 (10th Cir. 1999)). The court may consider the complaint, any

documents attached thereto, and any external documents that are referenced in the complaint and

whose accuracy is not in dispute. Oxendine v. Kaplan, 241 F.3d 1272, 1275 (10th Cir. 2001);

Jacobsen v. Deseret Book Co., 287 F.3d 936, 941 (10th Cir. 2002).

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

Plausibility, in the context of a motion to dismiss, constitutes facts which allow “the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

        Here in Plaintiff’s Amended Complaint, as in its initial Complaint, Plaintiff has failed to

satisfy the requisite pleading standard for the three causes of action at issue. In particular, the

court finds that Plaintiff has not pled sufficient facts to support an inference that the “Personas”

and other confidential information constitute trade secrets as a matter of law. Furthermore, even
assuming that Plaintiff adequately alleged the existence of a trade secret in this case, Plaintiff has

not sufficiently pled that the alleged trade secrets were improperly disclosed, or that Defendant’s

use of the alleged trade secrets injured Plaintiff.

                                           CONCLUSION

        For the foregoing reasons, Defendant’s Motion to Dismiss (Dkt. No. 33) is GRANTED,

and Plaintiff’s First and Second Amended Complaints (Dkt. Nos. 27, 47) are DISMISSED with

prejudice.



                DATED this 2nd day of January, 2020.



                                                BY THE COURT:



                                                Dee Benson
                                                United States District Judge
